UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-QSB (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedJune 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to NS8 CORPORATION (Exact name of registrant as specified in its charter) Delaware 333-75956 13-4142621 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 200-11400 W. Olympic Boulevard Los Angeles, CA, USA 90064 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (310) 914-0175 Securities registered under section 12(b) of the Act: None Securities registered under section 12(g) of the Act: None Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx
